Title: To John Adams from Judith Sargent Stevens Murray, 11 February 1799
From: Murray, Judith Sargent Stevens
To: Adams, John



Boston Franklin Place February 11th 1799

J. Sargent Murray, approaches the President of the United States, with every possible sentiment of esteem, and veneration. She endeavours to form an adequate idea, of the distance between the Father of a great Nation, and an obscure individual. Yet, considering herself a member of that Community, over the interests of which, an illustrious, and a philanthropic Chief, presides, she has presumed to petition, and again requests to be instructed, whether it is probable a situation may offer for the friend already introduced, and whose advancement, it is confidently asserted, would be intimately connected with the public good.
Mrs. M—— cherishes no wish to encroach upon those hours, which are so invariably, and usefully appropriated. She indulges not the expectation of a formal answer to her application. The single monosyllable yes, or no, will serve her hopes, or release her from that suspense which is always unpleasant.
Mrs M. takes leave to offer her congratulations, upon the preservation of that life, which is so incalculably precious to the President, and in which every Lover of talents, and of virtue, takes so large a share: she devoutly prays that every domestic blessing, and all attainable celebrity, may gild, and crown the important career, of that august personage, on whose integrity, and firmness, is rested national stability, national honour, and, by consequence, the salvation of the People.
